Case: 21-60185     Document: 00516320726         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 16, 2022
                                  No. 21-60185
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Francisco Antonio Reyes-Rivas,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 236 884


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Francisco Antonio Reyes-Rivas, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   affirming the denial of his application for asylum, withholding of removal,
   and protection under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60185       Document: 00516320726          Page: 2     Date Filed: 05/16/2022




                                     No. 21-60185


            We review the BIA’s decision and will consider the immigration
   judge’s underlying decision only insofar as it influenced the BIA’s decision.
   See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Further, we review
   Reyes-Rivas’s arguments under the substantial evidence standard. See Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
            Reyes-Rivas contends that the BIA erred in determining that his
   proposed particular social group (PSG) of “immediate family members of
   members of the El Salvadoran Police” was not legally cognizable. He fails to
   demonstrate, however, that the evidence compels a conclusion that
   Salvadoran society on the whole recognizes family members of police officers
   as a socially distinct faction within society. See Jaco v. Garland, 24 F. 4th 395,
   407 (5th Cir. 2021); Orellana-Monson v. Holder, 685 F.3d 511, 522 (5th Cir.
   2012).
            Because Reyes-Rivas’s failure to identify a legally cognizable PSG is
   dispositive of his requests for asylum and withholding of removal, see
   Orellana-Monson, 685 F.3d at 522, we need not address his claims related to
   whether he established the requisite nexus and state action, see INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976). Finally, Reyes-Rivas has not briefed and
   thus has abandoned any challenge to the BIA’s findings that he waived his
   claims that he suffered past persecution and that he was entitled to relief
   under the CAT. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
            Accordingly, the petition for review is DENIED.




                                           2